—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered April 26, 1991, convicting defendant, after a jury trial, of *408criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 Vi to 9 years, unanimously affirmed.
The trial court did not abuse its discretion by closing the courtroom to the public during the testimony of the undercover officer (People v Hinton, 31 NY2d 71, cert denied 410 US 911). The officer testified that he continued to work in the area where the transaction involving defendant took place (People v Santos, 154 AD2d 284, 285, lv denied 75 NY2d 817), and the court, itself, noted that its active trial calendar included drug cases. Defendant’s argument that a remark by the prosecutor in summation shifted the burden of proof and suggested that defendant had an obligation to testify is unpreserved, and we decline to review it in the interest of justice. Were we to do so, we would find it to be without merit. Concur —Carro, J. P., Rosenberger, Ross and Asch, JJ.